DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Examiner acknowledges the preliminary claim amendment submitted with the original application. As such, claims 1-22 are cancelled and claims 23-44 are pending, and are examined on their merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the “clamping lever” is labeled as 52 in Figure 1 but should be labeled 45, and the “tightening bolt” is labeled as 51 in Figure 1 but should be labeled 43.  Further, the specification on page 26 indicates the tightening bolt is labeled in Figure 1, however, reference character 43 is marked in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Specification
The disclosure is objected to because of the following informalities: on page 26, lines 19-21, states having a “tightening bolt 51” and “clamping lever 52.” Later in the specification they are given different reference numbers. Further, 51 and 52 are also used to designate “inner ring” and “outer ring.” Examiner suggests amending the specification in the lines above to –tightening bolt 43—and –clamping lever 45--.  
Appropriate correction is required.

Claim Objections
Claim 43 is objected to because of the following informalities:  lines 10-11 state “an adjuster configured to variably setting the prestressing force.” Examiner believes set the prestressing force--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the circumferential ends" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 states “with a plurality of functional elements.” It is unclear from the claim language, and reference to the specification, what limitations and elements are encompassed by the language. Examiner suggests clarifying or deleting the limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-25, 28-29, 31-36, 39, and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent 2685415 to Pretto.
Regarding claim 23, Pretto discloses a plain bearing (1) for a steering spindle (3) of a steering column (2) for a motor vehicle, comprising: an inner ring (1I) with an axially continuous bearing opening configured to slidably receive the steering spindle (3), and a prestressing element (4, 14) configured to exert a prestressing force on the inner ring, to clamp the inner ring on the steering spindle.
Regarding claim 24, Pretto discloses the prestressing element (4, 14) is a spring (designed like a cantilever leaf spring with a fixed and free end to provide pressure, 4L and 4R or 14L and 14R).
Regarding claim 25, Pretto discloses the inner ring (1I) is formed from plastic (1I is part of 1C which is plastic, see English translation line 112).
Regarding claim 28, Pretto discloses having an outer ring (1E, see Figure 1) surrounding the inner ring. 
Regarding claim 29, Pretto discloses having a radial compensation element (at 8 in Figure 1) disposed between the inner ring and the outer ring (see Figures 1 and 2).
Regarding claim 31, Pretto discloses a steering column (2) for a motor vehicle, comprising: a rotatably mounted steering spindle (3), and a plain bearing (1) configured 
Regarding claim 32, Pretto discloses the prestressing element (4, 14) is a spring (designed like a cantilever leaf spring with a fixed and free end to provide pressure, 4L and 4R or 14L and 14R).
Regarding claim 33, Pretto discloses a plain bearing (1) for a steering spindle (3) of a steering column (2) for a motor vehicle, comprising: an inner ring (1I) with an axially continuous bearing opening configured to slidably receive the steering spindle (3), and a prestressing device (4, 14) in operative connection with the inner ring, the prestressing device configured to exert on the inner ring a prestressing force that squeezes together the bearing opening and clamp of the inner ring on the steering spindle (see Figures 1 and 2), the prestressing device further comprising an adjuster (5, 15) configured to variably set the prestressing force (see English translation lines 191-194).
Regarding claim 35, Pretto discloses the adjust comprising an adjusting drive (as disclose in Applicant, adjusting drive may be a screw; see English translation 195-206).
Regarding claim 36, Pretto discloses the prestressing element (4, 14) is a spring (designed like a cantilever leaf spring with a fixed and free end to provide pressure, 4L and 4R or 14L and 14R).

Regarding claim 41,  Regarding claim 25, Pretto discloses the inner ring (1I) is formed from plastic (1I is part of 1C which is plastic, see English translation line 112).
Regarding claim 42, Pretto discloses having an outer ring (1E or 20, see Figure 1) surrounding the inner ring. 
Regarding claim 43, Pretto discloses a steering column (2) for a motor vehicle, comprising: a rotatably mounted steering spindle (3), and a plain bearing (1) configured to rotatably mount the steering spindle therein, the bearing comprising: an inner ring (1I) with an axially continuous bearing opening configured to slidably receive the steering spindle (3; see Figure 1), an outer ring (1E, or 20) surrounding the inner ring, and a prestressing device (4, 14) configured to exert a prestressing force on the inner ring and clamp the inner ring on the steering spindle, wherein the prestressing device comprises an adjuster (5, 15) configured to variably setting the prestressing force (see English translation lines 191-194).
Regarding claim 44, Pretto discloses the prestressing element (4, 14) is a spring (designed like a cantilever leaf spring with a fixed and free end to provide pressure, 4L and 4R or 14L and 14R).

Claims 23-24, 33, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,846,034 to Halliger et al. (hereinafter Halliger).
Regarding claim 23, Halliger discloses a plain bearing (1) for a steering spindle (13) of a steering column (shaft), comprising: an inner ring (4) with an axially continuous 
Regarding claim 24, Halliger discloses the prestressing element is a spring (see col. 3, lines 40-41).
Regarding claim 33, Halliger discloses a plain bearing (1), comprising: an inner ring (4) with an axially continuous bearing opening configured to slidably receive the steering spindle (center), and a prestressing device (6) in operative connection with the inner ring, the prestressing device configured to exert on the inner ring a prestressing force that squeezes together the bearing opening and clamp of the inner ring on the steering spindle (see Figures 1 and 2), the prestressing device further comprising an adjuster (slides 12) configured to variably set the prestressing force (col. 4, lines 13-48).
Regarding claim 40, Halliger discloses the prestressing device is formed as a single piece construction of molded sheet metal (see col. 3, lines 40-41).

Claims 23-28, 30-31, 33-35, 37-39, and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent 2661959 to Mouhot et al. (hereinafter Mouhot).
Regarding claim 23, Mouhot discloses a plain bearing (see Figure 1) for a steering spindle (see English translation lines 27-31) of a steering column (see English translation lines 27-31), comprising: an inner ring (6) with an axially continuous bearing opening configured to slidably receive the steering spindle (see Figure 1), and a 
Regarding claim 25, Mouhot discloses the inner ring is formed from plastic (see English translation line 51).
Regarding claim 26, Mouhot discloses the inner ring (6) includes a radial slot (near 13 and 11 in Figure 1), and the prestressing element (4) bridges over the slot and narrows the slot in the circumferential direction (see Figure 1).
 Regarding claim 27, Mouhot disclose the prestressing element (4) is configured as a clamp (using 5 and 10 to clamp down) and is connected in the axial direction to the inner ring (see Figure 1).
Regarding claim 28, Mouhot discloses having an outer ring (1) surrounding the inner ring (6).
Regarding claim 31, Mouhot discloses a steering column (see English translation lines 27-31) for a motor vehicle, comprising: a rotatably mounted steering spindle (center of Figure 1), and a plain bearing (see Figure 1) configured to rotatably mount the steering spindle therein, the bearing comprising: an inner ring (6) with an axially continuous bearing opening configured to slidably receive the steering spindle, and an outer ring (1) surrounding the inner ring, wherein the plain bearing further comprises a prestressing element (2, 3, 4), which is configured to exert a prestressing force on the inner ring and clamp the inner ring on the steering spindle.
Regarding claim 33, Mouhot discloses a plain bearing (see Figure 1) for a steering spindle (center of Figure 1) of a steering column for a motor vehicle, comprising: an inner ring (6) with an axially continuous bearing opening configured to 
Regarding claim 34, Mouhot discloses the inner ring (6) includes a radial slot (near 13 and 11 in Figure 1), and the prestressing element (4) bridges over the slot and narrows the slot in the circumferential direction (see Figure 1).
Regarding claim 35, Mouhot discloses the adjuster (5) comprising an adjusting drive (see Figure 1, 5, 10, 11).
Regarding claim 37, Mouhot discloses the prestressing device (4) comprises two clamping legs (11 and 12) space apart in the circumferential direction, which are connected to the circumferential ends (not directly, see Figure 1).
Regarding claim 38, Mouhot discloses the adjuster(5 and 13 working together to adjust between 11 and 12) is arranged between the clamping legs (11 and 12).
	Regarding claim 39, Mouhot discloses the adjuster (5) comprises at least two different pairs of engaging portions (11 and 12) on the inner ring, between which the prestressing device (4) is mountable (see Figure 1).
	Regardging claim 41, Mouhot discloses the inner ring is formed from plastic (see English translation line 51).
Regarding claim 42, Mouhot discloses having an outer ring (1) surrounding the inner ring (6).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pretto in view of US Patent 6,802,648 to Merot et al. (hereinafter Merot).
Pretto is discussed above, and discloses all of the elements of the claimed bearing, but fails to disclose an elastic material overmolded over the inner ring. 
However, Merot discloses a comparable bearing system (abstract) where is it known to overmold of an elastomer (4) on the bearing (8). The elastomer on a plane 
Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing of the claimed invention could have overmolded the inner ring of Pretto with an elastomer of Merot in order to aid in reducing friction. The results would have been predictable to one of ordinary skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevant prior art cited on the PTO-892 are all bearing type devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616